In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00145-CR
     ___________________________

   DAVID WAYNE BLACK, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 0976642R


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

       Appellant David Wayne Black attempts to appeal his convictions for two

counts of aggravated assault with a deadly weapon and one count of violation of a

protective order. Although the trial court imposed his sentences on October 5, 2005,

making any notice of appeal due November 4, 2005, he filed a notice of out-of-time

appeal on October 20, 2021, seeking an extension to appeal and arguing that he may

collaterally attack his convictions because the sentences are void. See Tex. R. App. P.

26.2(a), 26.3. We notified Black that we questioned our jurisdiction over his appeal

given that his notice of appeal and extension request were filed sixteen years after his

sentences had been imposed. See Tex. R. App. P. 44.3. Black responded but other

than reasserting his need for an extension, he has not further addressed our

jurisdiction.

       If a notice of appeal is not timely filed, we have no choice but to dismiss the

appeal for want of jurisdiction. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App.

2012) (citing Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996)); cf. Mizell v.

State, 119 S.W.3d 804, 806 (Tex. Crim. App. 2003) (holding trial or appellate court

may correct illegal sentence if the court “otherwise has jurisdiction” over the

conviction). Black’s exclusive remedy at this point is by way of a post-conviction writ

of habeas corpus, not a direct appeal. See Tex. Code Crim. Proc. Ann. art. 11.07, § 3;

see also id. § 5 (providing that after final conviction, habeas corpus procedure is



                                           2
“exclusive”). Thus, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).

                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 3, 2022




                                         3